Citation Nr: 1017818	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  09-37 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel






INTRODUCTION

The Veteran served on active duty from June 1952 to January 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).


FINDINGS OF FACT

1.  Bilateral hearing loss is attributable to service.  

2.  Tinnitus is attributable to service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304 (2009).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The 
Veteran's claims are being granted.  As such, any 
deficiencies with regard to VCAA are harmless and 
nonprejudicial.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Organic disease of the nervous system such as sensorineural 
hearing loss will be presumed to have been incurred in or 
aggravated by service if it had become manifest to a degree 
of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must 
show: (1) the existence of a present disability; (2) 
inservice incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability 
and the disease or injury incurred or aggravated during the 
service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 
(Fed. Cir. 2004).  

There must be competent evidence of a current disability; 
proof as to incurrence or aggravation of a disease or injury 
in service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Layno v. Brown, 6 Vet. App. 465 (1994).

The United States Court of Appeals for Veterans Claims ("the 
Court") has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

In written statements, the Veteran contends that his hearing 
loss and tinnitus have been present since service.  He 
maintains that his hearing loss and tinnitus had their origin 
during service when he was exposed acoustic trauma during 
combat service while working in the deck division aboard ship 
and from gunnery firing.   

The Veteran served in combat.  The Board notes that where a 
combat wartime veteran alleges he/she suffers disability due 
to an injury incurred in service, 38 U.S.C.A. § 1154(b) must 
be considered.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996); Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Thus, 38 U.S.C.A. § 1154(b) 
is for application.

In considering claims of veterans who engaged in combat, the 
adverse effect of not having an official report of an 
inservice injury or disease can be overcome by satisfactory 
lay or other evidence which shall be sufficient proof of 
service occurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of service.  38 
U.S.C.A. § 1154(b).  These veterans may prove service 
connection by "satisfactory lay or other evidence" even in 
the absence of official records.  Section 1154(b) relaxes 
evidentiary standards so that "satisfactory lay or other 
evidence" can be used by combat veterans to demonstrate 
incurrence or aggravation of a disability in service.  See 
Caluza.  In Collette, the Court articulated a three-step 
sequential analysis to be performed when a combat veteran 
seeks benefits under the method of proof provided by 38 
U.S.C.A. § 1154(b).

In the first step of the analysis, the VA must determine 
whether the veteran has proffered "satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease."  If a veteran produces credible evidence that 
would allow a reasonable fact-finder to conclude that the 
alleged injury or disease was incurred in service, then the 
veteran has produced "satisfactory evidence" to satisfy the 
first requisite step of analysis under the stated provision.  
This determination requires the credibility of the veteran's 
evidence to be judged standing alone and not weighed against 
contrary evidence.

In the second step, the VA must then determine if the 
proffered evidence is consistent with the circumstances, 
conditions, or hardships of such service, again without 
weighing the veteran's evidence with contrary evidence.  If 
these two inquiries are met, the Secretary "shall accept" the 
veteran's evidence as "sufficient proof of service-
connection," even if no official record of such incurrence 
exists.  At this point a factual presumption arises that the 
alleged injury or disease is service-connected.

It is in the third step under Collette, that the VA is to 
weigh evidence contrary to that which established the 
presumption of service connection.  If the VA meets its 
burden of presenting "clear and convincing evidence to the 
contrary," the presumption of service connection is then 
rebutted.

The Board accepts the Veteran's report of exposure to 
acoustic trauma.  

The analysis required by 38 U.S.C.A. § 1154(b), however, 
applies only to the second element of service connection 
under the Caluza test; that is, whether an injury or disease 
was incurred or aggravated in service.  It does not apply to 
the questions of whether there is a current disability or a 
nexus connecting the disability to service.  Caluza; 
Collette.  Competent evidence is required to establish the 
Veteran's current disability and the nexus connecting that 
disability to an in service injury or disease.  That is, the 
Veteran must meet his evidentiary burden with respect to 
service connection.  Collette.

The Veteran is competent and credible to report having 
hearing loss and tinnitus.  
A review of service records shows that the Veteran's hearing 
was tested on separation from service in December 1973.  
Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
5
15
LEFT
15
5
15
15
25

Post-service, in September 2005, a VA examiner noted that the 
Veteran had "bilateral high frequency sensorineural hearing 
loss probable noise induced with severe tinnitus."  

In July 2008, the Veteran was afforded a VA examination.  The 
claims file was reviewed.  The audiological evaluation 
resulted in diagnoses of bilateral hearing loss and 
tinnitus..  The Veteran reported that tinnitus had been 
present since the 1970s.  The examiner provided an opinion 
that although acoustic trauma was conceded, it was less 
likely as not that current hearing loss and tinnitus were 
caused by or a result of that inservice acoustic trauma.  The 
rationale for that opinion was because the service treatment 
records were silent for hearing loss, hearing threshold 
shift, or tinnitus.  The examiner indicated that noise-
induced hearing loss and tinnitus occur at the time of the 
exposure, not after the noise has ceased.  

Since the Veteran had combat service, VA accepts that there 
was acoustic trauma during service, as noted by the VA 
examiner.  The Board also accepts the Veteran's statements 
that he experienced trouble hearing and tinnitus during 
service and that he had a ruptured eardrum, as those 
statements are consistent with his combat service.  See 
38 U.S.C.A. §§ 1154(a) and 1154(b).  In rendering the 
opinion, the VA examiner apparently did not accept the 
Veteran's credible statements about experiencing hearing loss 
and tinnitus during service.  As such, the rationale contains 
an inaccurate premise and was not based on the relevant 
facts.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008).  Thus, that medical opinion is not probative.  

The other opinion of records, dated in September 2005, noted 
that the Veteran had "bilateral high frequency sensorineural 
hearing loss probable noise induced with severe tinnitus."  
This opinion is consistent with the accepted history of 
acoustic trauma.  Further, as noted, the Veteran is both 
competent and credible in his report of hearing problems in 
service, tinnitus in service, continuity of symptoms 
thereafter, and that he was exposed to inservice loud noises.  
See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 
2007); and Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Although the September 2005 opinion contained some equivocal 
language, the Board finds that the medical evidence of record 
is in relative equipoise as to the matter of whether current 
bilateral hearing loss and tinnitus are attributable to 
service, in light of the other supporting evidence of record.  
The evidence in this case is so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule as 
required by law and VA regulations.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection 
for bilateral hearing loss and tinnitus is warranted.


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


